

116 HR 7198 IH: Pathway for Inclusive Participation of Emerging Leaders and Institutions in the NatSec Enterprise Act of 2020
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7198IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Brown of Maryland (for himself and Mr. Turner) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a scholarship program to diversify the national security workforce through partnership with Historically Black Colleges and Universities and other minority institutions, and for other purposes.1.Short titleThis Act may be cited as the Pathway for Inclusive Participation of Emerging Leaders and Institutions in the NatSec Enterprise Act of 2020 or the PIPELINE Act of 2020.2.Scholarship program(a)In generalThe Secretary of Defense, in coordination with the Director of the Office of Personnel Management, the Secretary of State, and the Secretary of Homeland Security, shall establish a Federal scholarship-for-service program known as the Ronald V. Dellums Federal National Security Pipeline Program to recruit, train, and diversify the next generation of national security professionals to meet the needs of the national security mission for Federal, State, local, and Tribal governments. (b)Program description and componentsThe program under subsection (a) shall—(1)provide scholarships to students who are enrolled in programs of study at covered institutions leading to degrees or specialized program certifications relating to national security;(2)provide the scholarship recipients with summer internship opportunities or other meaningful temporary appointments in the Federal national security workforce; and(3)prioritize the employment placement of scholarship recipients in the Federal Government.(c)Scholarship amountsEach scholarship under subsection (b) shall be in an amount that covers the student’s tuition and fees at the institution under subsection (b)(1) for not more than three years and provides the student with an additional stipend.(d)Post-Award employment obligations(1)Civilian employmentEach scholarship recipient, as a condition of receiving a scholarship under the program, shall enter into an agreement under which the recipient agrees to work in a position related to national security at a Federal, State, local, or Tribal agency for a period equal to the length of the scholarship following receipt of the student’s degree.(2)Military servicePursuant to regulations prescribed by the Secretary of Defense for such purpose, a scholarship recipient may fulfill the condition described in paragraph (1) by serving in the Armed Forces.(e)Hiring authority(1)Appointment in excepted serviceNotwithstanding any provision of chapter 33 of title 5, United States Code, governing appointments in the competitive service, an agency shall appoint in the excepted service an individual who has completed the eligible degree program for which a scholarship was awarded.(2)Noncompetitive conversionExcept as provided in paragraph (4), upon fulfillment of the service term, an employee appointed under paragraph (1) may be converted noncompetitively to term, career-conditional, or career appointment.(3)Timing of conversionAn agency may noncompetitively convert a term employee appointed under paragraph (2) to a career-conditional or career appointment before the term appointment expires.(4)Authority to decline conversionAn agency may decline to make the noncompetitive conversion or appointment under paragraph (2) for cause.(f)EligibilityTo be eligible to receive a scholarship under this section, an individual shall—(1)be a citizen or lawful permanent resident of the United States;(2)demonstrate a commitment to a career in national security;(3)have demonstrated a high level of proficiency in a field related to national security;(4)be a full-time student in an eligible degree program at a covered institution; and(5)accept the terms of a scholarship under this section.(g)Conditions of support(1)In generalAs a condition of receiving a scholarship under this section, a scholarship recipient shall agree to provide the qualified institution of higher education with annual verifiable documentation of post-award employment and up-to-date contact information.(2)TermsA scholarship recipient under this section shall be liable to the United States as provided in subsection (i) if the individual—(A)fails to maintain an acceptable level of academic standing at the applicable covered institution, as determined by the Secretary of Defense;(B)is dismissed from the applicable covered institution for disciplinary reasons;(C)withdraws from the eligible degree program before completing the program;(D)declares that the individual does not intend to fulfill the post-award employment obligation under this section; or(E)fails to fulfill the post-award employment obligation of the individual under this section.(h)Monitoring complianceAs a condition of participating in the program, a covered institution shall—(1)enter into an agreement with the Secretary of Defense, to monitor the compliance of scholarship recipients with respect to their post-award employment obligations; and(2)provide to the Secretary of Defense, on an annual basis, the post-award employment documentation required under subsection (g)(1) for scholarship recipients through the completion of their post-award employment obligations.(i)Amount of repayment(1)Less than one year of serviceIf a circumstance described in subsection (g)(2) occurs before the completion of one year of a post-award employment obligation under this section, the total amount of scholarship awards received by the individual under this section shall—(A)be repaid; or(B)be treated as a loan to be repaid in accordance with subsection (j).(2)One or more years of serviceIf a circumstance described in subparagraph (D) or (E) of subsection (g)(2) occurs after the completion of one or more years of a post-award employment obligation under this section, the total amount of scholarship awards received by the individual under this section, reduced by the ratio of the number of years of service completed divided by the number of years of service required, shall—(A)be repaid; or(B)be treated as a loan to be repaid in accordance with subsection (j).(j)RepaymentsA loan described in subsection (i) shall—(1)be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.); and(2)be subject to repayment, together with interest thereon accruing from the date of the scholarship award, in accordance with terms and conditions specified by the Secretary of Defense (in consultation with the Secretary of Education, Secretary of State, and Secretary of Homeland Security) in regulations promulgated to carry out this subsection.(k)Collection of repayment(1)In generalIn the event that a scholarship recipient is required to repay the scholarship award under this section, the covered institution providing the scholarship shall—(A)determine the repayment amounts and notify the recipient and the Secretary of Defense of the amounts owed; and(B)collect the repayment amounts within a period of time as determined by the Secretary of Defense, or the repayment amounts shall be treated as a loan in accordance with subsection (j).(2)Returned to TreasuryExcept as provided in paragraph (3), any repayment under this subsection shall be returned to the Treasury of the United States.(3)Retain percentageA covered institution may retain a percentage of any repayment the institution collects under this subsection to defray administrative costs associated with the collection. The Secretary of Defense shall establish a single, fixed percentage that will apply to all eligible entities.(l)ExceptionsThe Secretary of Defense may provide for the partial or total waiver or suspension of any service or payment obligation by an individual under this section whenever compliance by the individual with the obligation is impossible or would involve extreme hardship to the individual, or if enforcement of such obligation with respect to the individual would be unconscionable.(m)Evaluation and reportThe Secretary of Defense shall evaluate and report periodically to Congress on the success of recruiting individuals for scholarships under this section and on hiring and retaining those individuals in the public sector workforce.(n)Covered institution definedIn this section, the term covered institution has the meaning given that term in section 262(g)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). 